Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 2/02/2022, Applicant has amended Claims 1, and 14, canceled claims 47-52.  
Claims 1-11, 13-30, 32-39, 41-46 and 53-55 are under consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2022 was filed after the mailing date of the non-final Office action on 9/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawn Claim Objections
	The objection to Claims 1 and 14 have been withdrawn due to applicant’s amendment.


Withdrawn 35 USC § 103 
The prior rejection of Claims 1, 5-8, 10-11, 14-15, 19-20, 24-28, 32-35, 38-39, 41-46, and 53-55 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 


	The prior rejection of Claims 2, 21, and 29 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) is withdrawn in light of Applicant’s amendments.


The prior rejection of Claims 3, 4, 16, and 30 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) as applied to claims 1, 14 and 28, in further view of Moeller et al., (Blood, 2005, 106:2995-3003) is withdrawn in light of Applicant’s amendments


The prior rejection of Claims 3, 16, 23, and 30 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of 


The prior rejection of Claims 9, 22, and 37 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) is withdrawn in light of Applicant’s amendments.


The prior rejection of Claims 13, 17 and 36 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) is withdrawn in light of Applicant’s amendments.


The prior rejection of Claim 18 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., 



New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 



Claims 1, 5-8, 10-11, 14-15, 19-20, 24-28, 32-35, 38-39, 41-46, and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021).

Palmer (2012) teaches methods of treating cancer by T cell therapies ([0012-0013, 0100, 0104-106]. Specifically in regard to claims 1, 14, and 28, Palmer (2012) teaches the method comprises administering primary human T cells to a human subject [0083-0084, 0109],
wherein said subject has gastrointestinal cancers (e.g., stomach, small intestine, colon cancers) [0106], and
wherein said T cells are modified to 
comprise a reduced level of the gene CISH [0045-0046], and
comprise an exogenous TCR specific to the cancer antigen [0050, 0121].

However, in regard to claims 1, 14 and 28, although Palmer et al. (2012) suggest that the subject is a human GI cancer patient and specifically suggest the exogenous TCR targets a specific tumor antigen [0050], they are silent to a method of treating human GI cancer with genetically modified CD4+ T cells comprising an exogenous TCR that targets a neo-antigen.
In regard to claims 1, 14 and 28, Tran et al., (2014) teaches a method for treating human GI cancers comprising CD4+ T cells expressing an TCR targeting a GI cancer neoantigen (Abstract, Figs. 1-2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising genetically modified CD4+ T cells comprising an exogenous TCR that target a tumor antigen as suggested by Palmer (2012) and to substitute the anti-neoantigen TCR in the CD4+ T cells as taught by Tran with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, in regard to the use of an anti-neoantigen TCR to treat GI cancers, Tran teaches that targeting neo-“nonself” epitopes allows the targeting of patient-specific mutations for highly personalized immunotherapies (p. 641, Introduction, p. 644, last para.). In regard to the use of CD4+ T cells, as stated supra, Palmer explicitly suggests using CD4+ T cells, and Tran teaches that neoantigen specific CD4+ T cells lead to disease stabilization and simultaneously produce multiple effector cytokines for an effective anti-tumor response (Abstract, p. 643, 2nd para.).

	Duchateau teaches a method of treating cancers comprising administering genetically modified T cells that target tumor antigens of solid tumors (Abstract, Example 1). Specifically, in regard claims 1, 14 and 28, Duchateau teaches a method comprising knocking out an immune system gene with an endonuclease and overexpressing an exogenous chimeric antigen receptor transgene (Abstract, p. 4, Summary of Invention, p. 16, last para.).
	In regard to claims 10, 11, 19, 20, 38-39 and 53-55, Duchateau teaches the endonuclease for targeted genomic disruption is the CRISPR/Cas9 nuclease (p. 4, p. 6, last para., see Figs. 5 & 6), which Duchateau teaches is to eliminated protein expression by the targeted gene (p. 22, last para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat human GI cancer comprising CISH knock down and anti-neoantigen TCR transduced CD4+ T cells as suggested by Palmer et al., and substitute a CISH knock out by targeting the CISH locus by an endonuclease such as CRISPR as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because of specificity and efficiency of the CRISPR system for the targeting of double stranded breaks in the genome of a cell using an easily manufactured guide RNA without provoking death of the cells (p. 4, Summary of Invention, 2nd para., p. 16, 2nd 
	However in regard to claims 1, 14, and 28, although Duchateau teaches targeting within the exons of the TCR gene (p. 23, 2nd para., see, Table 2) and Schuman teaches targeting the exons of CXCR4 (Fig. 2A) and PD-1 (Fig. 4A) genes when making nuclease mediated disruptions in cells for knock-out purposes, Palmer et al., (2012), Rosenberg, and Duchateau are silent with respect to targeting exon 3 of the CISH gene.
In regard to instant claims, Jiang et al., teach the cloning and exon/intron structure of the CISH family of genes. Specifically, Jiang teaches that CISH is found in multiple isoforms, wherein the exon 1 is differentially spliced (p. 151, Fig. 1b, see excerpt below):

    PNG
    media_image1.png
    182
    819
    media_image1.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  CD4 T cells as suggested by Palmer et al. and target exon 3 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 3 is conserved 
	In regard to the reasonable expectation of success of targeting exon 3 of the CISH gene, 	Zhang et al. (2016) teaches methods of making a genomic disruption in a target gene by CRISPR-Cas, and teaches that gene to be targeted is CISH (p. 58, col 2). Furthermore, Zhang teaches that the gRNA spacers are derived from inhibitory RNAs (p. 115, col 1, Table). In regard to instant claims, Hashimoto et al., (2009) teach an inhibitory RNA that targets CISH that is CCAATGTACGCATTGAGTATG (p. 168, Table 1), which comprises the reverse compliment of the PAM motif for CRISPR-Cas9 binding and would have been a reasonable starting point for creating gRNAs that target exon 3 because Zhang teaches these sequences have already been optimized for specificity and maximal coverage against the target gene (p. 115, last para.). 
In regard to claims 5, 24 and 32. Palmer (2012) teaches the T cells can be tumor infiltrating cells (TILs) [0084], which Tran teaches are advantageous because of their ability to infiltrate and persist in metastatic lesions (p. 644, 2nd para.).
In regard to claims 6, 25, and 33, Palmer (2012) teaches the T cells can be derived from peripheral blood lymphocytes (PBLs) [0083-0084, 121].
In regard to claims 7-8, 26-27, and 34-35, Palmer (2012) teaches the T cell can be allogeneic or autologous [0105].
In regard to claim 15, as stated supra, Palmer (2012) teaches the T cells comprise exogenous T cell receptors.

Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/22/2022 are acknowledged.
First, Applicant argues that it would not have been obvious to target exons 2 or 3 based on their conservation among CISH family members, which might result in off-target effects by affecting other family members. Specifically, Applicant argues that minimizing off-target effects was an important consideration at the time of filing of the invention as evidenced by Applicant’s specification as well as the prior art of Zhang et al (2016). Furthermore, Applicant argues that targeting the conserved exons of CISH could potentially affect one or more of the at least 8 members of the CISH family. Specifically, Applicant argues that based on the structure of the CISH gene according to the prior art of Jiang et al., one would not target exons 2 or 3 because it would affect both CIS1 and CIS1b that may have distinct function in different tissues. Furthermore, Applicant argues that targeting exons alone is a principle that is not supported by the prior art.
Second, Applicant argues that the evidence of record of Vojta et al., (2016) as cited by the Examiner says nothing about the effect of DNA methylation on CRSIPR-Cas9 on p. 5616, Introduction, 1st para. Finally, Applicant cites the work of Zhang et al. 
Applicant's arguments and the prior art of Zhang et al. (2015), Wu et al. #1 (2014), and Wu et al., #2 (2014), have been fully considered but they are not persuasive.
In regard to Applicant’s first arguments, as an initial matter, targeting the coding exons of a gene was a well known method for nuclease mediated gene disruption (as stated supra Duchateau teaches targeting within the exons of the TCR gene on p. 23, 2nd para., see, Table 2, and Schuman teaches targeting the exons of CXCR4 (Fig. 2A) and PD-1 (Fig. 4A)). In regard to the possible off target effects of targeting a gene with a nuclease and/or targeting a conserved exon in the CISH gene family, because the target sites were based on known siRNA sites, these target sites have already been optimized for specificity with no off-target effects. For example, the “CIS” siRNA disclosed by Hashimoto (2009) for targeting exon 3 of CISH, yields a single hit when blasted against the human genome. Thus, as correctly pointed out by Applicant, the skilled artisan at the time of filing of the invention would have known the importance of choosing specific target site for modifying the CISH gene based on already availably algorithms for generating site specific siRNA, and gRNA.
In regard to Applicant’s second arguments regarding the methylation status of CISH in T cells and the binding Cas9. As a first matter, contrary to Applicant’s assertion, the cited art of Vojta et al. does in fact state that the CRISPR-Cas9 system exhibits “insensitivity to CpG methylation” (p. 5616, Introduction, 1st para.). Furthermore, may” impede Cas9 binding efficiency, there is no further explanation. Importantly, Applicant’s cited prior art of Wu et al. #1 teaches that “in vitro CpG methylation has no effects on Cas9 cutting of substrates with no mismatches…CpG methylation only affects binding at off-target sites” (p. 9, 1st para.). Similarly, Wu et al. #2 (same author as Wu #1) reiterates that CpG methylation “combined with extensive mismatches” may impede binding (p. 5, 1st para.). Since the gRNA suggested by the prior art are based on primers or siRNA with perfect matches to the target exons of CISH, it would have been understood that the methylation status would not effect the on-target Cas9 binding. 





	Claims 2, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021).

As stated supra, Palmer et al. suggest a method of treating a GI cancer in a human comprising administering a genetically modified CD4+ T cell comprising a 
However, Palmer is silent with respect to said cell further comprising a disruption in the endogenous TCR gene.
	With respect to claims 2, 21 and 29, Duchateau teaches composition of genetically modified allogenic T cells for immunotherapy comprising a chimeric antigen receptor transgene (Abstract). Specifically, Duchateau teaches targeting the endogenous TCR alpha (i.e., TRAC) or TCR beta genes (p. 22, 2nd & 3rd para., see Fig. 5) in said T cells.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising CISH knock out and anti-neoantigen TCR transgenic CD4 T cells as suggested by Palmer (2012) et al. and further combine a TCR knockout as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because the inactivation of the TCR alpha or beta genes results in elimination of the endogenous TCRs from the surface of the T cells thereby preventing recognition of alloantigens and subsequent graft versus host disease (GVHD) (p. 22, 1st para). 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/22/2022 are acknowledged and have been addressed supra.


Claims 3, 4, 16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021), as applied to claims 1, 14 and 28, in further view of Moeller et al., (Blood, 2005, 106:2995-3003)

As stated supra, Palmer et al. suggest a method of treating a GI cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR targeting a neoantigen.
However, although Palmer discloses the use of CD4 or CD8 T cells [0084], they are silent with respect to a combination of CD4 and CD8 cells.
In regard to instant claims, Moeller teaches that a method of treating cancers comprising a combination of transgenic CD4+ T cells and CD8+ T cells (p. 2995, Abstract & Introduction, p. 2996, Adoptive transfer model).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising CISH knock out and anti-neoantigen TCR transgenic CD4 T cells as suggested by Palmer (2012) et al. and combine CD8 cells as the therapeutic potential of using combined transfer of antigen-specific gene-modified CD8+ and CD4+ T cells to significantly enhance T-cell adoptive transfer strategies for cancer therapy” (Abstract).  Furthermore, MPEP 2144.06 states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/22/2022 are acknowledged and have been addressed supra.


Claims 3, 16, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, 

As stated supra, Palmer et al. suggest a method of treating a GI cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR targeting a neoantigen.
However, Palmer et al. are silent with respect to a combination of CD4 and NK cells.
Stephan teaches a method of treating cancers, including GI cancers, by administering a subject a composition of T cells (Abstract, [0004-0019]). Specifically, in regard to claims 3, 4, and 23, Stephan teaches the composition of T cells comprises both CD4+ T cells and NK cells [0109].	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising CISH knock out and anti-neoantigen TCR transgenic CD4 T cells as suggested by Palmer et al. and combine NK cells as taught by Stephan with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Perez-Diez et al., (2007) because CD4 T cells require NK cells for maximal antitumor effect (Abstract, Introduction, last para.). 
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/22/2022 are acknowledged and have been addressed supra.

Claims 9, 22, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021)..

As stated supra, Palmer (2012), in view of Tran, Duchateau and Schumann suggest a method of treating a GI cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR targeting a neoantigen.
However, Palmer is silent with respect to said CISH knock out cell comprising the exogenous anti-neoantigen TCR being integrated into a disrupted TCR gene.
nd & 3rd para., see Fig. 5) in said T cells.
	Furthermore, with respect to claims 9, 22, and 37, Duchateau teaches that the exogenous sequence can be targeted so as to replace an endogenous gene using the CRISPR Cas9 system via homologous recombination (Abstract, p. 4, Summary of Invention, 2nd para., p.16-17, Homologous recombination).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising CISH knock out and anti-neoantigen TCR transgenic CD4 T cells as suggested by Palmer (2012) et al. and further combine a TCR knockout as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because the inactivation of the TCR alpha or beta genes results in elimination of the endogenous TCRs from the surface of the T cells thereby preventing recognition of alloantigens and subsequent graft versus host disease (GVHD) (p. 22, 1st para). 
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising CISH knock out and anti-neoantigen TCR transgenic CD4 T cells as suggested by Palmer (2012) et al. and further target the anti-neoantigen TCR transgene into the disrupted TCR locus by a CRISPR system as suggested by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because of the specificity and efficiency of a single step CRISPR based system for the targeting the integration of donor sequence by homologous recombination (p. 16, 2nd para.), 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/22/2022 are acknowledged and have been addressed supra.


Claims 13, 17 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021).


However, Palmer is silent with respect to said CISH knock out cell comprising the exogenous TCR being integrated into the disrupted CISH gene.
	With respect to instant claims, Duchateau teaches that the exogenous sequence can be targeted so as to replace an endogenous using the CRISPR Cas9 system via homologous recombination (Abstract, p. 4, Summary of Invention, 2nd para., p.16-17, Homologous recombination).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising CISH knock out and anti-neoantigen TCR transgenic CD4 T cells as suggested by Palmer (2012) et al. and further target the anti-neoantigen TCR transgene into the CISH locus by a CRISPR system as suggested by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because of the specificity and efficiency of a single step CRISPR based system for the targeting the integration of donor sequence by homologous recombination (p. 16, 2nd para.), while simultaneously introducing an exogenous transgene for immunotherapy (i.e., neoantigen specific TCR). In regard to the reasonable expectation of success of using CRISPR Cas9 for a knock-in/knock-out T cell for immunotherapy purposes, Schumann demonstrates that Cas9 specifically and efficiently can genetically modify primary human T cells so as to knock-out an endogenous immune system gene, while 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/22/2022 are acknowledged and have been addressed supra.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021), as applied to claim 1, in further view of Loew et al., (US2017/0335281, filed 3/13/2015, prior art of record)

As stated supra, Palmer et al. suggest a method of treating a GI cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR targeting a neoantigen.

Loew teaches a method of treating cancer comprising genetically modified CD4+ T cells that express a CAR (Abstract, [0158, 0209, 0234, 0239, 0653, 0660, 0714, 0716, 0729-0730, 1086], Example 3, see Figs. 33-34, 59, 62-65). Specifically, Loew teaches the CAR comprising the antigen binding domain of a TCR [0005, 0024, 00270, 0358, 0371, 0373, 0385, 0484]. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising CISH knock out and anti-neoantigen TCR transgenic CD4 T cells as suggested by Palmer (2012) et al. and substitute a CAR comprising the neoantigen specific binding domain from the TCR as taught by Loew with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Loew because CARs are more potent at T cell activation than TCRs because they also contain a costimulatory domain that enhance activation, survival and proliferation of CAR modified T cells [0005, 0024, 0363, 0529, 0533], see also p. 2. 1st para. of Duchateau). In regard to the reasonable expectation of success of substituting the CAR with the TCR neoantigen binding domain, Loew teaches that the use of the antigen binding domains from a TCR to engineer the CAR is a very useful approach to target cancer antigen that are intracellular proteins and are present as antigen peptides on the surface of cancer cells by MHC [0484], which is exactly the case for the anti-neoantigen TCR of Tran, which recognizes the ERBBIP st para. of Tran).
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/22/2022 are acknowledged and have been addressed supra.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7, 10-11, 14-17, 19, 23-26, 28, 30, 32-34, 38-39, and 53-55 are provisionally rejected on the ground of nonstatutory double patenting over claims 207-211, 213-217, 219-227 of copending Application No. 16/885,882, in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019).  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is partially disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the method of treating cancer of cited application makes obvious the method of instant application. It is clear that elements of the cited application claims are to be found in instant claims.  The difference between the cited application claims and the instant claims lies in the fact that instant application claims are more specific with respect to the type T cells as being CD4 T cells that express an exogenous TCR that binds a neoantigen.  

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising genetically modified T cells comprising a TCR that target a tumor neoantigen as claimed by cited application and to substitute genetically modified CD4+ T cells that overexpress an anti-neoantigen TCR as taught by Tran with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because gene modification would ensure the anti-neoantigen TCR is expressed by the cells and Tran teaches that neoantigen specific CD4+ T cells lead to disease stabilization and simultaneously produce multiple effector cytokines for an effective anti-tumor response (Abstract, p. 643, 2nd para.).
Since the instant application claims are made obvious by cited application claims in view of Tran, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/22/2022 are acknowledged and ask that instant rejection be held in abeyance.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633